Case 21-10849-CSS   Doc 38-10   Filed 07/08/21   Page 1 of 32




EXHIBIT J
        Declaration of Matthew Parrott
FILED: NEW YORK COUNTY CLERK 08/03/2020 10:46 AM                                                      INDEX NO. 850083/2020
NYSCEF DOC. NO. 176 Case 21-10849-CSS                Doc 38-10        Filed 07/08/21      PageRECEIVED
                                                                                               2 of 32 NYSCEF: 08/03/2020




         SUPREME COURT OF THE STATE OF NEW YORK
         COUNTY OF NEW YORK
         ------------------------------------------------------------------------- X
         MALAYAN BANKING BERHAD, NEW YORK
         BRANCH, as Administrative Agent for MALAYAN
         BANKING BERHAD, LONDON BRANCH, INTESA
         SANPAOLO S.P.A., NEW YORK BRANCH,
         WARBA BANK K.S.C.P., and 45 PARK PLACE
         INVESTMENTS, LLC,                                                             VERIFIED ANSWER OF
                                                    Plaintiff,                         DEFENDANT
                                - against -                                            PERMASTEELISA NORTH
                                                                                       AMERICA CORP. TO
         PARK PLACE DEVELOPMENT PRIMARY LLC, PARK                                      FIRST AMENDED
         PLACE PARTNERS DEVELOPMENT LLC, 45 PARK                                       VERIFIED COMPLAINT,
         PLACE PARTNERS, LLC, SOHO PROPERTIES                                          WITH CROSS-CLAIMS
         GENERAL PARTNER, LLC, SHARIF EL-GAMAL,                                        AND LIEN FORECLOSURE
         STATE OF NEW YORK CIVIL RECOVERIES BUREAU,                                    COUNTERCLAIM________
         GILBANE RESIDENTIAL CONSTRUCTION LLC, US
         CRANE & RIGGING LLC, CONSTRUCTION REALTY                                      Index No. 850083/2020
         SAFETY GROUP INC., TRADE OFF PLUS, LLC, ALL-
         CITY METAL, INC., PERMASTEELISA NORTH
         AMERICA CORP., TRANSCONTINENTAL STEEL
         CORP., ISMAEL LEYVA ARCHITECT, P.C., PERI
         FORMWORK SYSTEMS, INC., ULE GROUP CORP.
         D/B/A UNITED LIGHTING ELECTRICAL CORP., S&E
         BRIDGE & SCAFFOLD LLC, NEW YORK CITY
         ENVIRONMENTAL CONTROL BOARD, NEW YORK
         STATE DEPARTMENT OF TAXATION AND FINANCE,
         and JOHN DOE “ONE” THROUGH “JOHN DOE
         THIRTY”, the identities of such “John Doe” defendants
         being presently unknown, as more fully described in the
         Fourth, Fifth, Sixth Cross-Claims alleged in the Verified
         Answer of Permasteelisa North America Corp.,

                                             Defendants.
         ------------------------------------------------------------------------- X
         PERMASTEELISA NORTH AMERICA CORP.,

              Defendant and Cross-Claim/Counterclaim Plaintiff,

                                - against –
         SOHO PROPERTIES INC.,

              Additional Defendant on Cross-Claims and Counterclaim.

         -------------------------------------------------------------------------X




                                                             1 of 31
FILED: NEW YORK COUNTY CLERK 08/03/2020 10:46 AM                                            INDEX NO. 850083/2020
NYSCEF DOC. NO. 176 Case 21-10849-CSS           Doc 38-10      Filed 07/08/21     PageRECEIVED
                                                                                       3 of 32 NYSCEF: 08/03/2020




                        PERMASTEELISA NORTH AMERICA CORP. (“PNA”), by its undersigned

         attorneys, for its answer to the First Amended Verified Complaint dated July 14, 2020 (“the First

         Amended Verified Complaint”), respectfully alleges upon information and belief as follows:

                        1. Denies having knowledge or information sufficient to form a belief as to the

         truth of the allegations contained in paragraphs 1 through 6 of the First Amended Verified

         Complaint.

                        2. Denies having knowledge or information sufficient to form a belief as to the

         truth of the allegations contained in paragraphs 7 through 28, and 30 through 36 of the First

         Amended Verified Complaint.

                        3.   Denies the allegations contained in paragraph 29 of the First Amended

         Verified Complaint, except admits that PNA is a mechanic’s lien creditor pursuant to the

         Corrected Lot 8 Notice of Lien hereinafter described, and respectfully incorporates paragraphs

         84 through 90 hereof for an exact description thereof.

                        4. Denies having knowledge or information sufficient to form a belief as to the

         truth of the allegations contained in paragraph 37 of the First Amended Verified Complaint,

         except admits that PNA performed construction work at real property which is the subject of this

         action and that PNA is subject to the personal jurisdiction of this Court.

                        5. Denies having knowledge or information sufficient to form a belief as to the

         truth of the allegations contained in paragraph 38 of the First Amended Verified Complaint,

         except admits that the real property which is the subject of this action is situated in New York

         County.




                                                          2

                                                      2 of 31
FILED: NEW YORK COUNTY CLERK 08/03/2020 10:46 AM                                              INDEX NO. 850083/2020
NYSCEF DOC. NO. 176 Case 21-10849-CSS            Doc 38-10      Filed 07/08/21   PageRECEIVED
                                                                                      4 of 32 NYSCEF: 08/03/2020




                        6. Denies having knowledge or information sufficient to form a belief as to the

         truth of the allegations contained in paragraphs 39 through 148, 150 through 162, 164 through

         169, and 171 through 198 of the First Amended Verified Complaint.

                        7. Admits the allegations contained in paragraphs 149, 163, and 170 of the First

         Amended Verified Complaint.

                                ANSWERING THE FIRST CAUSE OF ACTION

                        8. With respect to paragraph 199 of the First Amended Verified Complaint, PNA

         repeats and realleges the allegations contained in paragraphs 1 through 7 hereof, with the same

         force and effect as though fully set forth at length herein.

                        9. Denies having knowledge or information sufficient to form a belief as to the

         truth of the allegations contained in paragraphs 200 through 202 of the First Amended Verified

         Complaint.

                        10. Denies having knowledge or information sufficient to form a belief as to the

         truth of the allegations contained in paragraphs 203 through 205 of the First Amended Verified

         Complaint, except avers that PNA claims to have an interest or lien upon the Mortgaged Property

         and denies that PNA’s interest or lien is subordinate or inferior to the Lender’s lien upon the

         Mortgaged Property.

                        11.    Neither admits nor denies the allegations contained in paragraphs 206

         through 209 of the First Amended Verified Complaint, as such allegations are in the nature of

         legal contentions and reservations of rights which do not call for admission or denial.

                        12. Denies having knowledge or information sufficient to form a belief as to the

         truth of the allegations contained in paragraphs 210 through 213 and 215 of the First Amended

         Verified Complaint.




                                                           3

                                                       3 of 31
FILED: NEW YORK COUNTY CLERK 08/03/2020 10:46 AM                                                 INDEX NO. 850083/2020
NYSCEF DOC. NO. 176 Case 21-10849-CSS           Doc 38-10      Filed 07/08/21     PageRECEIVED
                                                                                       5 of 32 NYSCEF: 08/03/2020




                        13. Denies the allegations contained in paragraph 214 of the First Amended

         Verified Complaint.

                               ANSWERING THE SECOND CAUSE OF ACTION

                        14. With respect to paragraph 216 of the First Amended Verified Complaint,

         PNA repeats and realleges the allegations contained in paragraphs 1 through 7 and 9 through 13

         hereof, with the same force and effect as though fully set forth at length herein.

                        15. Denies having knowledge or information sufficient to form a belief as to the

         truth of the allegations contained in paragraphs 217 through 220 of the First Amended Verified

         Complaint.

                                ANSWERING THE THIRD CAUSE OF ACTION

                        16. With respect to paragraph 221 of the First Amended Verified Complaint,

         PNA repeats and realleges the allegations contained in paragraphs 1 through 7, 9 through 13, and

         15 hereof, with the same force and effect as though fully set forth at length herein.

                        17. Denies having knowledge or information sufficient to form a belief as to the

         truth of the allegations contained in paragraphs 222 through 228 of the First Amended Verified

         Complaint.

                        18. Denies the allegations contained in paragraph 229 of the First Amended

         Verified Complaint.

                               ANSWERING THE FOURTH CAUSE OF ACTION

                        19. With respect to paragraph 230 of the First Amended Verified Complaint,

         PNA repeats and realleges the allegations contained in paragraphs 1 through 7, 9 through 13, 15,

         17, and 18 hereof, with the same force and effect as though fully set forth at length herein.




                                                          4

                                                      4 of 31
FILED: NEW YORK COUNTY CLERK 08/03/2020 10:46 AM                                              INDEX NO. 850083/2020
NYSCEF DOC. NO. 176 Case 21-10849-CSS           Doc 38-10      Filed 07/08/21      PageRECEIVED
                                                                                        6 of 32 NYSCEF: 08/03/2020




                        20. Denies having knowledge or information sufficient to form a belief as to the

         truth of the allegations contained in paragraphs 231 through 243 of the First Amended Verified

         Complaint.

                                       FIRST AFFIRMATIVE DEFENSE

                        21. The First Amended Verified Complaint (and each “cause of action” alleged

         therein) fails to state a cause of action upon which relief can be granted.


                                      SECOND AFFIRMATIVE DEFENSE

                        22.    PNA incorporates its claims asserted below (whether cross-claims or

         counterclaims) to the extent they provide affirmative defenses to any of the claims asserted by

         plaintiff in its First Amended Verified Complaint.


                                       THIRD AFFIRMATIVE DEFENSE

                        23. The “Affidavit Pursuant to Section 22 of the Lien Law of the State of New

         York”, sworn to on April 26, 2016 by Sharif El-Gamal on behalf of Park Place Development

         Primary LLC, was materially false on the date of filing in that it overstated the net sum available

         to the borrower for the improvement.


                                      FOURTH AFFIRMATIVE DEFENSE

                        24. The “Affidavit Pursuant to Section 22 of the Lien Law of the State of New

         York”, sworn to on April 26, 2016 by Sharif El-Gamal on behalf of Park Place Development

         Primary LLC, became materially false after the date of filing in that it overstated the net sum

         available to the borrower for the improvement, by virtue of loan proceeds being advanced under

         the building loan contract for costs other than “costs of improvement” as defined in Lien Law §2,




                                                           5

                                                       5 of 31
FILED: NEW YORK COUNTY CLERK 08/03/2020 10:46 AM                                              INDEX NO. 850083/2020
NYSCEF DOC. NO. 176 Case 21-10849-CSS           Doc 38-10      Filed 07/08/21    PageRECEIVED
                                                                                      7 of 32 NYSCEF: 08/03/2020




         or otherwise contrary to the itemization set forth in such “Affidavit Pursuant to Section 22 of the

         Lien Law.”


                                        FIFTH AFFIRMATIVE DEFENSE

                        25. To the extent that the Building Facility Agreement defined in the First

         Amended Verified Complaint constitutes a “building loan contract” within the meaning of Lien

         Law §2(13), such agreement was substantially modified with respect to the net sum available to

         the borrower for the improvement, but such modification(s) were not filed with the County Clerk

         as required by Lien Law §22.


                                        SIXTH AFFIRMATIVE DEFENSE

                        26.   Plaintiff is equitably estopped against asserting priority over PNA’s

         mechanic’s lien because plaintiff ceased making installment payments to cover the cost of

         improvement, thereby causing PNA to be unpaid for its work.


                                      SEVENTH AFFIRMATIVE DEFENSE

                        27. Any equitable relief asserted by plaintiff against PNA is precluded by the

         doctrine of unclean hands.



                      CROSS-CLAIMS AND COUNTERCLAIM FOR LIEN FORECLOSURE

                        For   its     cross-claims   against   defendants    GILBANE       RESIDENTIAL

         CONSTRUCTION LLC, PARK PLACE DEVELOPMENT PRIMARY LLC, PARK PLACE

         PARTNERS DEVELOPMENT LLC, and SHARIF EL-GAMAL, and against SOHO

         PROPERTIES INC. (Additional Defendant on Cross-Claims), and for its counterclaim against

         plaintiff MALAYAN BANKING BERHAD, NEW YORK BRANCH, as Administrative Agent



                                                          6

                                                      6 of 31
FILED: NEW YORK COUNTY CLERK 08/03/2020 10:46 AM                                             INDEX NO. 850083/2020
NYSCEF DOC. NO. 176 Case 21-10849-CSS            Doc 38-10   Filed 07/08/21     PageRECEIVED
                                                                                     8 of 32 NYSCEF: 08/03/2020




         for MALAYAN BANKING BERHAD, LONDON BRANCH, INTESA SANPAOLO S.P.A.,

         NEW YORK BRANCH, WARBA BANK K.S.C.P., and 45 PARK PLACE INVESTMENTS,

         LLC, and against SOHO PROPERTIES INC. (Additional Defendant on Counterclaims), PNA

         states and alleges as follows:

                                      THE PARTIES AND THE PROJECT

                          28.   Plaintiff Permasteelisa North America Corp. (“PNA”) is a Delaware

          corporation duly authorized to do business in the State of New York, having its principal place

          of business at 123 Day Hill Road, Windsor, Connecticut 06095. PNA is an exterior wall

          cladding manufacturer and installer.

                          29.   Upon information and belief, Malayan Banking Berhad is a corporation

          organized under the laws of Malaysia, and plaintiff Malayan Banking Berhad, New York

          Branch is authorized to do business in the State of New York and is also registered with and

          supervised by the New York State Department of Financial Services.

                          30.   Upon information and belief, plaintiff is the administrative agent for the

          “financiers” described in paragraphs 8 through 11 of the First Amended Verified Complaint.

                          31.   Upon information and belief, Malayan Banking Berhad, London Branch,

          is a corporation organized under the laws of Malaysia, and is one of the financier parties under

          the Facility Agreements alleged in the First Amended Verified Complaint.

                          32.   Upon information and belief, Intesa Sanpaolo S.P.A., New York Branch,

          is a banking institution incorporated and existing under the laws of the Republic of Italy, and is

          one of the financier parties under the Facility Agreements alleged in the First Amended

          Verified Complaint.




                                                         7

                                                     7 of 31
FILED: NEW YORK COUNTY CLERK 08/03/2020 10:46 AM                                           INDEX NO. 850083/2020
NYSCEF DOC. NO. 176 Case 21-10849-CSS        Doc 38-10     Filed 07/08/21     PageRECEIVED
                                                                                   9 of 32 NYSCEF: 08/03/2020




                        33.   Upon information and belief, Warba Bank K.S.C.P. is a corporation

          organized under the laws of the State of Kuwait, and is one of the financier parties under the

          Facility Agreements alleged in the First Amended Verified Complaint.

                        34.   Upon information and belief, 45 Park Place Investments, LLC is a limited

          liability company organized under the laws of Delaware, and is one of the financier parties

          under the Facility Agreements alleged in the First Amended Verified Complaint.

                        35.   Upon information and belief, defendant 45 Park Place Partners, LLC is a

          New York liability company having its office in New York County, State of New York.

                        36.   Upon information and belief, defendant Soho Properties General Partner,

          LLC is a Delaware limited liability company which is registered with the New York

          Department of State in New York County, and maintains its principal office in New York

          County, State of New York.

                        37.   Upon information and belief, defendant Gilbane Residential Construction

          LLC ("Gilbane”) was and is a Delaware company having an address 88 Pine Street, New York,

          New York 10005. Gilbane is a general contracting and construction management company.

                        38.   Upon information and belief, defendant Park Place Development Primary

          LLC (“Park Place Primary”) was and is a Delaware company having an address at 31 West

          27th Street, 9th Floor, New York, New York 10001.

                        39.   Upon information and belief, defendant Park Place Partners Development

          LLC (“Park Place Partners”) was and is a Delaware company having an address at 31 West

          27th Street, 9th Floor, New York, New York 10001.




                                                       8

                                                   8 of 31
FILED: NEW YORK COUNTY CLERK 08/03/2020 10:46 AM                                           INDEX NO. 850083/2020
NYSCEF DOC. NO. 176 Case 21-10849-CSS         Doc 38-10      Filed 07/08/21   Page RECEIVED
                                                                                   10 of 32 NYSCEF: 08/03/2020




                         40.   Upon information and belief, additional defendant on cross-claims and

          counterclaim Soho Properties Inc. (“Soho Properties”) was and is a New York corporation

          having an address at 31 West 27th Street, 9th Floor, New York, New York 10001.

                         41.   Upon information and belief, at all times hereinafter mentioned Park Place

          Primary, Park Place Partners, and Soho Properties were corporate affiliates and acted from time

          to time as authorized agents on behalf of each other.

                         42.   Upon information and belief, defendant Sharif El-Gamal (“El-Gamal”)

          was at all times hereinafter mentioned an officer, principal, shareholder, or managing member

          of Park Place Primary, Park Place Partners, and/or Soho Properties, having a place of business

          at 31 West 27th Street, 9th Floor, New York, New York 10001.

                         43.   Upon information and belief, Park Place Primary is, and at all times

          hereinafter mentioned was, the owner of record and owner in fee simple of the real property

          upon which substantially all of PNA’s work was performed, commonly known as 43 Park

          Place, located at 43 Park Place, New York, New York 10007, and designated on the tax map of

          New York County as Block 126, Lot 8 (hereinafter “Lot 8” or “the Residential Tower Real

          Property”).

                         44.   Upon information and belief, Park Place Partners is, and at all times

          hereinafter mentioned was, the owner of record and owner in fee simple of real property

          commonly known as 45 Park Place, located at 45 Park Place, New York, New York 10007, and

          designated on the tax map of New York County as Block 126, Lot 9 (hereinafter “Lot 9” or

          “the Cultural Center Real Property”).

                         45.   Upon information and belief, the residential tower project which is the

          subject of this action is sometimes described in project records as being located at 45 Park




                                                         9

                                                     9 of 31
FILED: NEW YORK COUNTY CLERK 08/03/2020 10:46 AM                                              INDEX NO. 850083/2020
NYSCEF DOC. NO. 176 Case 21-10849-CSS          Doc 38-10       Filed 07/08/21     Page RECEIVED
                                                                                       11 of 32 NYSCEF: 08/03/2020




          Place, New York, New York 10007, even though such residential tower project was actually

          performed at Lot 8 (43 Park Place) rather than Lot 9 (45 Park Place).

                         46.    Upon information and belief, Gilbane, as construction manager, and Park

          Place Partners, as owner, entered into a written Construction Management Agreement dated as

          of March 15, 2015 (the “CMA”), whereby Gilbane agreed to provide construction management

          services in connection with a project for construction of a residential condominium building

          upon real property located at Lot 8 but described in the CMA as “located at 45 Park Place, New

          York, New York” (“the Project”), as reflected in plans and specifications and other documents

          referenced therein. The CMA, including all drawings, specifications, addenda, and other

          contract documents comprising the Agreement and all subsequent changes and modifications

          thereto, is incorporated herein by reference as if set forth in its entirety herein, and PNA begs

          leave to refer to same upon the trial of this action for the exact terms thereof.

                         47.    By a written agreement dated September 30, 2016, PNA and Gilbane

          entered into a trade contract agreement (“the Trade Contract Agreement”) under which PNA

          undertook to furnish labor, services, materials, and equipment for the installation of the

          curtainwall system and certain other work for the Project, upon real property located at Lot 8

          but described in the Trade Contract Agreement as 45 Park Place, New York, New York, in

          connection with a “Project Name” described in the Trade Contract Agreement as “45 Park

          Place – 45 Park Place, New York, NY”, in consideration of an aggregate contract price of

          $22,647,558.00 (exclusive of change orders), as reflected in plans and specifications and other

          documents referenced therein. The Trade Contract Agreement, including all drawings,

          specifications, addenda, and other contract documents comprising the Subcontract and all

          subsequent changes and modifications thereto, is incorporated herein by reference as if set forth




                                                          10

                                                      10 of 31
FILED: NEW YORK COUNTY CLERK 08/03/2020 10:46 AM                                             INDEX NO. 850083/2020
NYSCEF DOC. NO. 176 Case 21-10849-CSS           Doc 38-10      Filed 07/08/21   Page RECEIVED
                                                                                     12 of 32 NYSCEF: 08/03/2020




          in its entirety herein, and PNA begs leave to refer to same upon the trial of this action for the

          exact terms thereof.

                            48.   Upon information and belief, the construction project described in the

          CMA and the Trade Contract Agreement involved construction work performed exclusively or

          primarily at the Residential Tower Real Property, with the knowledge and consent of Park

          Place Primary, Park Place Partners, Soho Properties, and/or El-Gamal.

                            49.   Throughout PNA’s performance of the Trade Contract Agreement,

          Gilbane repeatedly failed and refused to make timely and complete payments to PNA; and

          PNA’s work was materially impeded and obstructed by substantial interferences on the part of

          Gilbane and by extraordinary and unreasonable delays for which Gilbane is responsible, which

          reflected gross negligence and/or reckless indifference to PNA’s rights and were not within the

          contemplation of the parties when the Trade Contract Agreement was entered into.

                            50.   Said interferences and delays resulted from wrongful acts and omissions

          of Gilbane and others for whom Gilbane is responsible, including the following:

                       a.         Failing to make timely payments to PNA and failure to properly budget
                                  for the Project and administer funds budgeted therefor;
                       b.         Requiring PNA and its subcontractors to perform as work required under
                                  the Trade Contract Agreement, work which was in fact extra and
                                  additional thereto and beyond the scope thereof;
                       c.         Failing to provide PNA and its subcontractors in a timely manner with
                                  necessary information, directions, decisions and changes;
                       d.         Failing to provide PNA and its subcontractors with reasonable, timely and
                                  unobstructed access to the work areas and opportunity to perform their
                                  work;
                       e.         Issuing excessive and unreasonable changes and stoppages to the work
                                  called for by the Trade Contract Agreement;
                       f.         Requiring and causing PNA to perform its work in an inefficient and
                                  uneconomical manner and under circumstances and conditions and at
                                  times and in sequences not contemplated by the Trade Contract
                                  Agreement;


                                                          11

                                                      11 of 31
FILED: NEW YORK COUNTY CLERK 08/03/2020 10:46 AM                                              INDEX NO. 850083/2020
NYSCEF DOC. NO. 176 Case 21-10849-CSS           Doc 38-10      Filed 07/08/21    Page RECEIVED
                                                                                      13 of 32 NYSCEF: 08/03/2020




                       g.         Failing to properly qualify other trade contractors upon whose timely and
                                  workmanlike work the timely and efficient work of PNA depended;
                       h.         Failing to properly supervise and coordinate the work of other trade
                                  contractors upon whose timely and workmanlike work the timely and
                                  efficient work of PNA depended, and allowing them to perform work
                                  contrary to the contract documents;
                       i.         Unduly delaying and protracting the retention of replacement trade
                                  contractors for trade contractors who defaulted in performing their work
                                  on which the timely and efficient work of PNA depended;
                       j.         Failing to acknowledge, review, process change orders for and pay for
                                  extra and additional work, and greatly extended storage costs, and greatly
                                  increases design and engineering assistance costs incurred by PNA solely
                                  due to the foregoing; and
                       k.         Otherwise administering the Trade Contract Agreement in a grossly
                                  negligent or bad faith manner, knowing that such actions would cause
                                  harm to PNA.

                            51.   As a result of said breaches of the Trade Contract Agreement,

          interferences and delays, PNA was compelled, under protest, to perform its work in a costly,

          disorganized and inefficient manner, and at times and in ways not contemplated by the Trade

          Contract Agreement. Gilbane’s failure to timely process change order requests for extensions

          of time and money, Gilbane’s unreasonable and unanticipated delays and disruption of the

          work, and Gilbane’s active interference, gross negligence, failure or lack of ability to pay for

          the work, and misrepresentation of the financial status of the Project also caused PNA to

          sustain and incur losses and increased costs in the performance of its work due to loss of

          productivity, design disruption, resequencing of procurement and production activities,

          escalation of labor rates, additional off-site storage, additional crating, extended general

          conditions and safety costs, and other damages.

                            52.   On or about November 21, 2019, PNA sent Gilbane a termination notice

          letter reserving PNA’s right to terminate the Trade Contract Agreement for cause, including but




                                                          12

                                                      12 of 31
FILED: NEW YORK COUNTY CLERK 08/03/2020 10:46 AM                                             INDEX NO. 850083/2020
NYSCEF DOC. NO. 176 Case 21-10849-CSS        Doc 38-10      Filed 07/08/21   Page RECEIVED
                                                                                  14 of 32 NYSCEF: 08/03/2020




          not limited to Gilbane’s failure to make timely payments in accordance with the Trade Contract

          Agreement.

                        53.    On or about December 6, 2019, Gilbane sent a letter to PNA stating

          (among other things) that the CMA was terminated for convenience effective no later than

          December 4, 2019, directing PNA to stop all work in connection with the Project, and

          requesting a “final invoice” from PNA.

                        54.    On or about December 6, 2019, Soho Properties, acting as a representative

          of Park Place Partners, sent a letter to PNA stating (among other things) that the CMA was

          terminated for convenience on December 4, 2019 and requesting a “final invoice” from PNA.

                        55.    On or about December 23, 2019, PNA sent Gilbane a letter stating (among

          other things) that PNA was terminating the Trade Contract Agreement for cause, including but

          not limited to Gilbane’s failure to make timely payments in accordance with the Trade Contract

          Agreement.


                               AS AND FOR A FIRST CROSS-CLAIM
                                    (BREACH OF CONTRACT)
                       (AGAINST GILBANE RESIDENTIAL CONSTRUCTION LLC)

                        56.    PNA repeats and realleges each allegation contained in paragraphs 21

          through 55 hereof.

                        57.    The Trade Contract Agreement includes the following provisions (in

          Section 33.1.1 of the General Conditions):

                       “If the Work is stopped for a period of thirty days under an order
                       of any court or other public authority having jurisdiction, or as a
                       result of an act of government, such as a declaration of a national
                       emergency making materials unavailable, through no fault of the
                       Trade Contractor or a Trade Subcontractor or their agents or
                       employees or any other persons performing any of the Work under
                       a contract with the Trade Contractor, or if the Work should be


                                                       13

                                                   13 of 31
FILED: NEW YORK COUNTY CLERK 08/03/2020 10:46 AM                                              INDEX NO. 850083/2020
NYSCEF DOC. NO. 176 Case 21-10849-CSS          Doc 38-10      Filed 07/08/21    Page RECEIVED
                                                                                     15 of 32 NYSCEF: 08/03/2020




                       stopped for a period of thirty days by the Trade Contractor because
                       of a failure to receive payment in accordance with the Trade
                       Contract Agreement, then the Trade Contractor may, upon seven
                       additional days’ written notice to the Construction Manager,
                       terminate the Trade Contract Agreement and recover from the
                       Owner or Construction Manager, as the case may be, payment for
                       all Work executed and for any proven loss sustained upon any
                       materials, equipment, tools, construction equipment and
                       machinery, including reasonable profit and damages.”

                         58.    The Trade Contract Agreement was at all relevant times a valid and

          enforceable contract between PNA and Gilbane.

                         59.    PNA has duly performed its part of the Trade Contract Agreement except

          as prevented from doing so by Gilbane and has complied with, or Gilbane is estopped to deny

          or has waived compliance by PNA with, all of the terms, provisions and conditions of the Trade

          Contract Agreement.

                         60.    Gilbane breached the Trade Contract Agreement by its failure and refusal

          to make timely and complete payments to PNA, and by its further and other acts and omissions

          set forth in paragraphs 41 through 43 above, which are realleged in this first cause of action.

                         61.    By reason of the foregoing, PNA has been damaged in the amount of

          $8,875,284.80, no part of which has been paid despite due demand therefor.

                         62.    An answer to the foregoing cross-claim is hereby demanded.


                               AS AND FOR A SECOND CROSS-CLAIM
                                       IN THE ALTERNATIVE
                                     (BREACH OF CONTRACT)
                        (AGAINST GILBANE RESIDENTIAL CONSTRUCTION LLC)

                         63.    PNA repeats and realleges each allegation contained in paragraphs 21

          through 55 and 57 through 61 hereof.




                                                         14

                                                     14 of 31
FILED: NEW YORK COUNTY CLERK 08/03/2020 10:46 AM                                            INDEX NO. 850083/2020
NYSCEF DOC. NO. 176 Case 21-10849-CSS         Doc 38-10      Filed 07/08/21   Page RECEIVED
                                                                                   16 of 32 NYSCEF: 08/03/2020




                         64.   Section 33.3.2 of the Trade Contract Agreement’s General Conditions

          provides (among other things) that, in the event of a termination for convenience, Gilbane shall

          thereafter pay to the Trade Contractor the portion of the contract sum related to the work

          completed by the Trade Contractor immediately prior to the notice of termination, plus

          expenses “incurred or for which the Trade Contractor is liable as the result of termination by

          Trade Contractor of respective work orders, purchase orders or subcontracts related to the

          Notice of Termination including overhead and profit on completed work.”

                         65.   In the event of a termination for convenience, Section 33.3.3 of the Trade

          Contract Agreement’s General Conditions further provides:

                       After receipt of a Notice of Termination, Trade Contractor shall
                       submit to Construction Manager its written termination claim in
                       the form and with the certification which the Construction
                       Manager may require. Such claims shall be submitted promptly,
                       but in no event more than forty-five (45) days after the effective
                       date of termination.

                         66.   In accordance with the terms of Article 33 of the Trade Contract

          Agreement’s General Conditions, PNA duly submitted its written termination claim in the

          amount of $8,875,284.80, including all required supporting documentation and detail, to

          Gilbane on January 20, 2020, forty-five (45) days after PNA first received notice of the

          purported termination for convenience and/or request for its termination claim.

                         67.   The Trade Contract Agreement was at all times prior to its breach by

          Gilbane a valid and enforceable contract between PNA and Gilbane.

                         68.   Gilbane has failed or refused to pay any of the amounts stated in PNA’s

          written termination claim, in breach of the Trade Contract Agreement.

                         69.   By reason of the foregoing, PNA has been damaged in the amount of

          $8,875,284.80, no part of which has been paid despite due demand therefor.



                                                        15

                                                    15 of 31
FILED: NEW YORK COUNTY CLERK 08/03/2020 10:46 AM                                             INDEX NO. 850083/2020
NYSCEF DOC. NO. 176 Case 21-10849-CSS         Doc 38-10      Filed 07/08/21     Page RECEIVED
                                                                                     17 of 32 NYSCEF: 08/03/2020




                         70.   An answer to the foregoing cross-claim is hereby demanded.


                               AS AND FOR A THIRD CROSS-CLAIM
                                      IN THE ALTERNATIVE
                                    (BREACH OF CONTRACT)
                        (AGAINST GILBANE RESIDENTIAL CONSTRUCTION LLC;
                       PARK PLACE DEVELOPMENT PRIMARY LLC; PARK PLACE
                       PARTNERS DEVELOPMENT LLC; SOHO PROPERTIES INC.;
                                     AND SHARIF EL-GAMAL)
                         71.    PNA repeats and realleges each allegation contained in paragraphs 21

          through 55, 57 through 61, and 64 through 69 hereof.

                         72.    Upon information and belief, Gilbane, on one hand, and Park Place

          Primary, Park Place Partners, Soho Properties, and/or El-Gamal (the “Principal(s)”), on the

          other hand, mutually consented to an agency relationship consisting of Gilbane as agent, with

          actual and/or apparent authority, and the Principal(s) as principal(s), with respect to matters

          within the scope of the Project.

                         73.    Upon information and belief, the Principal(s) had a right to control, and in

          fact did control, Gilbane’s actions with respect to the execution, performance, and termination

          of the Trade Contract Agreement with PNA.

                         74.   After termination of the CMA on December 4, 2019, Gilbane continued to

          act as agent of the Principal(s) with respect to PNA.

                         75.    On January 20, 2020, PNA submitted its final invoice to the Principal(s)

          in the amount of $8,875,284.80, supported by all required documentation and detail, none of

          which amount has been satisfied by the Principal(s).

                         76.    In view of the foregoing agency relationship and otherwise, the

          Principal(s) were required to make payment of PNA’s final invoice but have failed to do so. .




                                                        16

                                                     16 of 31
FILED: NEW YORK COUNTY CLERK 08/03/2020 10:46 AM                                               INDEX NO. 850083/2020
NYSCEF DOC. NO. 176 Case 21-10849-CSS           Doc 38-10     Filed 07/08/21    Page RECEIVED
                                                                                     18 of 32 NYSCEF: 08/03/2020




                           77.     By reason of the foregoing, PNA has been damaged in the amount of

          $8,875,284.80, no part of which has been paid despite due demand therefor.

                           78.    An answer to the foregoing cross-claim is hereby demanded.



                              AS AND FOR A FOURTH CROSS-CLAIM AND
                                       FIRST COUNTERCLAIM
                                (FORECLOSURE OF MECHANIC’S LIEN)
                          (AGAINST ALL PARTIES OTHER THAN PNA, INCLUDING
                              “JOHN DOE ONE” THROUGH “JOHN DOE TEN”)

                           79.     PNA repeats and realleges each allegation contained in paragraphs 21

          through 55, 57 through 61, 64 through 69, and 72 through 77 hereof.

                           80.    Upon information and belief, plaintiff Malayan Banking Berhad, New

          York Branch (“Plaintiff” or “MBB New York”), as administrative agent for Malayan Banking

          Berhad, London Branch, Intesa Sanpaolo S.P.A., New York Branch, Warba Bank K.S.C.P., and

          45 Park Place Investments, LLC, was and is a corporation organized under the laws of

          Malaysia having an address at 400 Park Avenue, New York, New York 10022.

                           81.     Upon information and belief, on or about May 25, 2016, MBB New York

          caused to be filed in the New York County Clerk’s Office a certain loan document titled

          “Building Facility Agreement” describing a financing facility in connection with the

          Residential Tower Real Property (“Building Facility Agreement”), to which PNA begs leave to

          refer for its full terms at trial.

                           82.     Upon information and belief, MBB New York is the holder of (i) that

          certain Consolidated, Amended and Restated Building Facility Mortgage, Security Agreement

          and Assignment of Leases and Rents executed by Park Place Primary, as mortgagor to MBB

          New York, as Administrative Agent, as mortgagee, dated as of May 17, 2016 and recorded in




                                                         17

                                                      17 of 31
FILED: NEW YORK COUNTY CLERK 08/03/2020 10:46 AM                                          INDEX NO. 850083/2020
NYSCEF DOC. NO. 176 Case 21-10849-CSS        Doc 38-10      Filed 07/08/21   Page RECEIVED
                                                                                  19 of 32 NYSCEF: 08/03/2020




          the Office of the New York City Register of the City of New York (the "Office") on June 23,

          2016 under CRFN 2016000211378 (the "Building Loan Mortgage"), (ii) that certain Building

          Facility Assignment of Leases and Rents from Park Place Primary to MBB New York which

          was recorded in the Office on June 23, 2016 under CRFN 2016000211379 (the "Building

          ALR") supplemental to the Building Loan Mortgage, (iii) a UCC-1 fixture filing statement

          naming Park Place Primary as Debtor and MBB New York as secured party which was

          recorded in the Office on June 23, 2016 under CRFN 2016000211380 (the "Building Fixture

          Filing"; and, together with the Building Loan Mortgage and the Building ALR, collectively, the

          "Building Loan Encumbrances"), (iv) that certain Project Facility Mortgage on Security

          Agreement and Assignment of Leases and Rents by Park Place Primary, as mortgagor to MBB

          New York dated as of May 17, 2016 and recorded in the Office on June 23, 2016 under CRFN

          2016000211382 (the "Project Loan Mortgage"), (v) that certain Project Facility Assignment of

          Leases and Rents from Park Place Primary to MBB New York which was recorded in the

          Office on June 23, 2016 under CRFN 2016000211381 (the "Project ALR") supplemental to the

          Project Loan Mortgage, (iii) a UCC-1 fixture filing statement naming Park Place Primary as

          Debtor and MBB New York as secured party which was recorded in the Office on June 23,

          2016 under CRFN 2016000211383 (the "Project Fixture Filing"; and, together with the Project

          Loan Mortgage and the Project ALR, collectively, the "Project Loan Encumbrances").

                        83.   Upon information and belief, under and pursuant to the terms of said

          Building Facility Agreement, Building Loan Encumbrances, Project Loan Encumbrances, and

          other agreements among MBB New York and Park Place Primary, MBB New York is the sole,

          duly authorized agent for, administrator, and representative of any and all entities who have

          been, currently are, or in the future may become lenders, financiers or profit participants in




                                                       18

                                                   18 of 31
FILED: NEW YORK COUNTY CLERK 08/03/2020 10:46 AM                                            INDEX NO. 850083/2020
NYSCEF DOC. NO. 176 Case 21-10849-CSS        Doc 38-10      Filed 07/08/21    Page RECEIVED
                                                                                   20 of 32 NYSCEF: 08/03/2020




          connection with the loan or financing secured by the Building Loan Encumbrances (“the

          Building Loan Facility”) and the loan or financing secured by the Project Loan Encumbrances

          (“the Project Loan Facility” and, together with the Building Loan Facility, collectively “the

          MBB Facility”), and MBB New York is, for all purposes relevant to this action, the sole

          mortgagee and the sole entity upon whom process must be served by reason of any claim of

          lien or mortgage on the property arising from the MBB Facility.

                        84.   During the period between September 30, 2016 and November 14, 2019,

          pursuant to and in connection with the Trade Contract Agreement and at the special instance

          and request of Gilbane, PNA performed labor and furnished material at the Residential Tower

          Real Property, consisting of assistance with design and engineering of and the manufacture,

          fabrication, and installation of curtainwall, panels, glazing, entryways, and other work, having

          an agreed price and reasonable value of at least $27,894,744.27. The labor so performed and

          material so furnished by PNA for the Project were performed and furnished for the

          improvement of the Residential Tower Real Property, with the consent or at the request of

          Gilbane and Park Place Primary.

                        85.    No part of the foregoing sum of $27,894,744.27 has been paid, except

          that PNA has been paid the sum of $19,019,459.47 on account of the total aforesaid, leaving a

          balance due and owing to PNA in the sum of at least $8,875,284.80, which sum was due and

          owing to PNA at the time of the filing of the Corrected Lot 8 Notice of Lien hereinafter

          described, and remains due and owing.

                        86.    On or about December 27, 2019, within eight months after the last item of

          work performed or material furnished by PNA as aforesaid, PNA caused to be duly filed and

          docketed in the office of the Clerk of the County of New York a verified Notice of Mechanic’s




                                                       19

                                                    19 of 31
FILED: NEW YORK COUNTY CLERK 08/03/2020 10:46 AM                                             INDEX NO. 850083/2020
NYSCEF DOC. NO. 176 Case 21-10849-CSS         Doc 38-10      Filed 07/08/21     Page RECEIVED
                                                                                     21 of 32 NYSCEF: 08/03/2020




          Lien in the amount of $4,641,222.35, in due form, which stated the name and residence of the

          lienor; the name and address of lienor’s attorney; the name and owner of the real property

          against whose interest therein a lien is claimed, and the interest of the owner so far as known to

          the lienor; the name of the person with whom the contract was made and to whom the lienor

          furnished the said labor and materials; the labor performed and materials furnished and the

          agreed price and value thereof insofar as known on the date of filing; the amount unpaid to the

          lienor for such labor and materials; the time when the first and last items of work were

          performed and materials were furnished; and the property subject to the lien, with a description

          thereof sufficient for identification. Said Notice of Mechanic’s Lien (“the Initial Lot 8 Notice

          of Lien”) was filed as against the property known by the address of 43 Park Place, New York,

          New York 10007, Block 126, Lot 8, and the owner of the property was identified therein as

          Park Place Development Primary LLC.

                         87.   On or about December 30, 2019, copies of the Initial Lot 8 Notice of Lien

          were duly served upon Gilbane and Park Place Primary by certified mail in accordance with

          Lien Law §11, and proof such service was duly filed with the County Clerk of the County of

          New York on December 31, 2019.

                         88.    On or about February 19, 2020, within eight months after the last item or

          work performed or material furnished by PNA as aforesaid, PNA caused to be duly filed and

          docketed in the office of the Clerk of the County of New York a verified Corrected Notice of

          Mechanic’s Lien in the amount of $8,875,284.80, in due form, which stated the name and

          residence of the lienor; the name and address of lienor’s attorney; the name and owner of the

          real property against whose interest therein a lien is claimed, and the interest of the owner so

          far as known to the lienor; the name of the person with whom the contract was made and to




                                                        20

                                                     20 of 31
FILED: NEW YORK COUNTY CLERK 08/03/2020 10:46 AM                                            INDEX NO. 850083/2020
NYSCEF DOC. NO. 176 Case 21-10849-CSS        Doc 38-10      Filed 07/08/21    Page RECEIVED
                                                                                   22 of 32 NYSCEF: 08/03/2020




          whom the lienor furnished the said labor and materials; the labor performed and materials

          furnished and the agreed price and value thereof insofar as known on the date of filing; the

          amount unpaid to the lienor for such labor and materials; the time when the first and last items

          of work were performed and materials were furnished; and the property subject to the lien, with

          a description thereof sufficient for identification. Said Corrected Notice of Mechanic’s Lien

          (“the Corrected Lot 8 Notice of Lien”) was filed as against the property known by the address

          of 43 Park Place, New York, New York 10007, Block 126, Lot 8, and the owner of the property

          was identified therein as Park Place Development Primary LLC.

                         89.    On or about March 16, 2020, copies of the Corrected Lot 8 Notice of

          Lien” were duly served upon Gilbane and Park Place Primary by certified mail in accordance

          with Lien Law §11, and proof such service was duly filed with the County Clerk of the County

          of New York on or about March 17, 2020.

                         90.   The Corrected Lot 8 Notice of Lien, claimed as aforesaid, has not been

          paid, waived, cancelled or discharged, and no other action or proceeding at law or in equity has

          been brought by PNA for the foreclosure thereof, or for the recovery of the monies thereby

          secured or any part thereof.

                         91.    Upon information and belief, Gilbane has filed one or more Notices of

          Mechanic’s Lien against the property known by the address of 43 Park Place, New York, New

          York 10007, Block 126, Lot 8.

                         92.    Upon information and belief, defendant U.S. Crane & Rigging LLC

          (“U.S. Crane & Rigging”), a New York limited liability company having its principal place of

          business in the State of New York, has filed one or more Notices of Mechanic’s Lien against




                                                       21

                                                    21 of 31
FILED: NEW YORK COUNTY CLERK 08/03/2020 10:46 AM                                            INDEX NO. 850083/2020
NYSCEF DOC. NO. 176 Case 21-10849-CSS        Doc 38-10      Filed 07/08/21    Page RECEIVED
                                                                                   23 of 32 NYSCEF: 08/03/2020




          the property known by the address of 43 Park Place, New York, New York 10007, Block 126,

          Lot 8.

                        93.   Upon information and belief, defendant Construction Realty Safety Group

          (“Construction Realty Safety”), a New York corporation having its principal office in the State

          of New York, has filed one or more Notices of Mechanic’s Lien against the property known by

          the address of 43 Park Place, New York, New York 10007, Block 126, Lot 8.

                        94.   Upon information and belief, defendant Trade Off Plus LLC (“Trade Off

          Plus”), a New York limited liability company having its principal place of business in the State

          of New York, has filed one or more Notices of Mechanic’s Lien against the property known by

          the address of 43 Park Place, New York, New York 10007, Block 126, Lot 8.

                        95.   Upon information and belief, defendant All-City Metal Inc. (“All-City

          Metal”), a New York corporation having its principal office in the State of New York, has filed

          one or more Notices of Mechanic’s Lien against the property known by the address of 43 Park

          Place, New York, New York 10007, Block 126, Lot 8.

                        96.   Upon information and belief, defendant Transcontinental Steel Corp.

          (“Transcontinental”), a New Jersey corporation, has filed one or more Notices of Mechanic’s

          Lien against the property known by the address of 43 Park Place, New York, New York 10007,

          Block 126, Lot 8.

                        97.   Upon information and belief, defendant Ismael Leyva Architect, P.C., a

          New York corporation having its principal office in the State of New York, has filed one or

          more Notices of Mechanic’s Lien against the property known by the address of 43 Park Place,

          New York, New York 10007, Block 126, Lot 8.




                                                       22

                                                    22 of 31
FILED: NEW YORK COUNTY CLERK 08/03/2020 10:46 AM                                            INDEX NO. 850083/2020
NYSCEF DOC. NO. 176 Case 21-10849-CSS        Doc 38-10      Filed 07/08/21    Page RECEIVED
                                                                                   24 of 32 NYSCEF: 08/03/2020




                        98.    Upon information and belief, defendant PERI Formwork Systems, Inc.

          (“Peri”), a Maryland corporation which is registered with the New York Department of State,

          has filed one or more Notices of Mechanic’s Lien against the property known by the address of

          43 Park Place, New York, New York 10007, Block 126, Lot 8.

                        99.    Upon information and belief, defendant ULE Group Corp. d/b/a United

          Lighting Electrical Corp. (“United Lighting”), a New York corporation having its principal

          office in the State of New York, has filed one or more Notices of Mechanic’s Lien against the

          property known by the address of 43 Park Place, New York, New York 10007, Block 126, Lot

          8.

                        100.    Upon information and belief, defendant S&E Bridge & Scaffold LLC

          (“S&E”), a New York limited liability company having its principal place of business in the

          State of New York, has filed one or more Notices of Mechanic’s Lien against the property

          known by the address of 43 Park Place, New York, New York 10007, Block 126, Lot 8.

                        101. Upon information and belief, each of MBB New York, Park Place

          Primary, Park Place Partners, Soho Properties, El-Gamal, Gilbane, U.S. Crane & Rigging,

          Construction Realty Safety, Trade Off Plus, All-City Metal, Transcontinental, Ismael, Peri,

          United Lighting, S&E, the State of New York, the City of New York, and some or all of “John

          Doe One” through “John Doe Ten” (such designations being intended to refer to any other

          entities who may claim an interest in the subject real property), has, or claims to have, an

          interest in, claim, or lien upon the Residential Tower Real Property, which interest, claim, or

          lien, if any, is subsequent and subordinate to PNA’s Corrected Lot 8 Notice of Lien.

                        102. An answer to the foregoing cross-claim and counterclaim is hereby

          demanded.




                                                       23

                                                    23 of 31
FILED: NEW YORK COUNTY CLERK 08/03/2020 10:46 AM                                              INDEX NO. 850083/2020
NYSCEF DOC. NO. 176 Case 21-10849-CSS          Doc 38-10      Filed 07/08/21    Page RECEIVED
                                                                                     25 of 32 NYSCEF: 08/03/2020




                              AS AND FOR A FIFTH CROSS-CLAIM
                   (TRUST FUND RIGHTS UNDER ARTICLE 3-A OF THE LIEN LAW)
                  (AGAINST PARK PLACE DEVELOPMENT PRIMARY LLC; PARK PLACE
                    PARTNERS DEVELOPMENT LLC; 45 PARK PLACE PARTNERS, LLC;
                 SOHO PROPERTIES GENERAL PARTNER, LLC; SOHO PROPERTIES INC.;
                 SHARIF EL-GAMAL; AND “JOHN DOE ELEVEN” THROUGH “JOHN DOE
                          TWENTY” IN CONNECTION WITH THE PROJECT)

                          (ASSERTED ON BEHALF OF PERMASTEELISA NORTH
                       AMERICA CORP. AND ALL OTHERS ENTITLED TO SHARE IN
                        TRUST FUNDS RECEIVED OR TO BE RECEIVED BY PARK
                           PLACE DEVELOPMENT PRIMARY LLC; PARK PLACE
                            PARTNERS DEVELOPMENT LLC; 45 PARK PLACE
                        PARTNERS, LLC; SOHO PROPERTIES GENERAL PARTNER,
                         LLC; SOHO PROPERTIES INC.; and SHARIF EL-GAMAL)

                         103. PNA repeats and realleges each allegation contained in paragraphs 21

         through 55, 57 through 61, 64 through 69, 72 through 77, and 80 through 101 hereof.

                         104. Upon information and belief, Park Place Primary received, and may

         hereafter receive, funds from MBB New York under and pursuant to the Building Facility

         Agreement, the Building Loan Encumbrances, Project Loan Encumbrances, and other

         agreements between MBB New York and Park Place Primary.

                         105. Pursuant to Article 3-A of the Lien Law, the funds which Park Place

         Primary received or may hereafter receive from MBB New York, and the rights of action with

         respect thereto, constitute assets of a trust (“the Owner Trust”) of which Park Place Primary is

         statutory trustee.

                         106. Upon information and belief, assets of the Owner Trust were received by

         Park Place Primary in connection with the construction of the Project and the improvements and

         work being performed by PNA, among others, at the Residential Tower Real Property.




                                                         24

                                                     24 of 31
FILED: NEW YORK COUNTY CLERK 08/03/2020 10:46 AM                                              INDEX NO. 850083/2020
NYSCEF DOC. NO. 176 Case 21-10849-CSS          Doc 38-10      Filed 07/08/21     Page RECEIVED
                                                                                      26 of 32 NYSCEF: 08/03/2020




                        107. Pursuant to Article 3-A of the Lien Law, Park Place Primary was and still is

         required to apply the assets of the Owner Trust for payment of the cost of improvement and for

         the benefit of its contractors, subcontractors and suppliers, including PNA (hereinafter "Owner

         Trust Fund Beneficiaries"), and to use the assets of the Owner Trust solely for the benefit of the

         Owner Trust Beneficiaries, until all Owner Trust Fund Beneficiaries are fully paid, and prior to

         Park Place Primary obtaining any beneficial interest in the assets of the Owner Trust or using

         same for other purposes.

                        108. The trust claims with respect to the Owner Trust have not been fully paid or

         discharged.

                        109. PNA is a beneficiary of the Owner Trust and the holder of an unpaid trust

         claim, which Park Place Primary has failed and refused to pay despite due demand therefor.

                        110. Upon information and belief, Park Place Primary diverted and expended

         substantial funds from the Owner Trust for purposes other than those authorized by Article 3-A

         of the Lien Law.

                        111. Upon information and belief, El-Gamal was directly responsible for the

         actions and activities of Park Place Primary in performing its construction contract with Gilbane

         and in receiving and disbursing monies in connection therewith.

                        112. Upon information and belief, Park Place Partners, Soho Properties, and/or

         El-Gamal knowingly and actively directed, and participated with, Park Place Primary in the

         diversion and expenditure of substantial assets of the Owner Trust for purposes other than those

         authorized by Article 3-A of the Lien Law.

                        113. Defendants “John Doe Eleven” through “John Doe Twenty” are fictitious

         names of others who may have participated in or controlled the diversion of trust funds for




                                                         25

                                                      25 of 31
FILED: NEW YORK COUNTY CLERK 08/03/2020 10:46 AM                                                INDEX NO. 850083/2020
NYSCEF DOC. NO. 176 Case 21-10849-CSS            Doc 38-10      Filed 07/08/21    Page RECEIVED
                                                                                       27 of 32 NYSCEF: 08/03/2020




         purposes other than the payment of claims of Owner Trust Beneficiaries, and who may become

         parties to this litigation once their true identities are known.

                         114. There are persons in addition to PNA who have or may have some claim

         upon or interest in the Owner Trust, and this action is brought on behalf of PNA and any other

         persons who have or may have a claim upon or interest in the Owner Trust.

                        115. PNA has made no previous application for the relief requested herein.

                        116. PNA has no remedy at law.

                        117. An answer to the foregoing cross-claim is hereby demanded.



                             AS AND FOR A SIXTH CROSS-CLAIM
                   (TRUST FUND RIGHTS UNDER ARTICLE 3-A OF THE LIEN LAW)
                     (AGAINST GILBANE RESIDENTIAL CONSTRUCTION LLC; AND
                     “JOHN DOE TWENTY-ONE” THROUGH “JOHN DOE THIRTY” IN
                                 CONNECTION WITH THE PROJECT)

                          (ASSERTED ON BEHALF OF PERMASTEELISA NORTH
                       AMERICA CORP. AND ALL OTHERS ENTITLED TO SHARE IN
                       TRUST FUNDS RECEIVED OR TO BE RECEIVED BY GILBANE
                                 RESIDENTIAL CONSTRUCTION LLC)

                         118. PNA repeats and realleges each allegation contained in paragraphs 21

         through 55, 57 through 61, 64 through 69, 72 through 77, 80 through 101, and 104 through 116

         hereof.

                         119. Upon information and belief, Gilbane received, and may hereafter receive,

         funds from Park Place Primary under and pursuant to the CMA.

                         120. Pursuant to Article 3-A of the Lien Law, the funds which Gilbane received

         or may hereafter receive from Park Place Primary, and the rights of action with respect thereto,

         constitute assets of a trust (“the Contractor Trust”) of which Gilbane is statutory trustee.




                                                           26

                                                       26 of 31
FILED: NEW YORK COUNTY CLERK 08/03/2020 10:46 AM                                                 INDEX NO. 850083/2020
NYSCEF DOC. NO. 176 Case 21-10849-CSS           Doc 38-10      Filed 07/08/21      Page RECEIVED
                                                                                        28 of 32 NYSCEF: 08/03/2020




                        121. Upon information and belief, assets of the Contractor Trust were received

         by Gilbane in connection with the construction of the Project and the improvements and work

         being performed by PNA, among others, at the Residential Tower Real Property.

                        122. Pursuant to Article 3-A of the Lien Law, Gilbane was and still is required to

         hold the assets of the Contractor Trust in trust for the benefit of its subcontractors and suppliers,

         including PNA (hereinafter "Contractor Trust Fund Beneficiaries"), and to use the assets of the

         Contractor Trust solely for the benefit of the Contractor Trust Beneficiaries, until all Contractor

         Trust Fund Beneficiaries are fully paid, and prior to Gilbane obtaining any beneficial interest in

         the assets of the Contractor Trust or using same for other purposes.

                        123. The trust claims with respect to the Contractor Trust have not been fully

         paid or discharged.

                        124. PNA is a beneficiary of the Contractor Trust and the holder of an unpaid

         trust claim, which Gilbane has failed and refused to pay despite due demand therefor.

                        125. Upon information and belief, Gilbane diverted and expended substantial

         funds from the Contractor Trust for purposes other than those authorized by Article 3-A of the

         Lien Law.

                        126. Defendants “John Doe Twenty-One” through “John Doe Thirty” are

         fictitious names of others who may have participated in or controlled the diversion of trust funds

         for purposes other than the payment of claims of Contractor Trust Beneficiaries, and who may

         become parties to this litigation once their true identities are known.

                        127. There are persons in addition to PNA who have or may have some claim

         upon or interest in the Contractor Trust, and this action is brought on behalf of PNA and any

         other persons who have or may have a claim upon or interest in the Contractor Trust.




                                                          27

                                                       27 of 31
FILED: NEW YORK COUNTY CLERK 08/03/2020 10:46 AM                                              INDEX NO. 850083/2020
NYSCEF DOC. NO. 176 Case 21-10849-CSS         Doc 38-10      Filed 07/08/21     Page RECEIVED
                                                                                     29 of 32 NYSCEF: 08/03/2020




                       128. PNA has made no previous application for the relief requested herein.

                       129. PNA has no remedy at law.

                        130. An answer to the foregoing cross-claim is hereby demanded.

                        WHEREFORE, plaintiff Permasteelisa North America Corp. respectfully

         demands judgment as follows:

                        1.     On the First Cross-Claim, against defendant Gilbane Residential

         Construction, LLC in the sum of $8,875,284.40, plus interest thereon and the costs and

         disbursements of this action.

                        2.     Alternatively, on the Second Cross-Claim, against defendant Gilbane

         Residential Construction, LLC in the sum of $8,875,284.40, plus interest thereon and the costs

         and disbursements of this action.

                        3.     Alternatively, on the Third Cross-Claim, against defendants Park Place

         Development Primary LLC; Park Place Development Partners LLC; Soho Properties Inc.; and

         Sharif El-Gamal, in the sum of $8,875,284.40, jointly and severally, plus interest thereon and the

         costs and disbursements of this action.

                        4.     On the Fourth Cross-Claim and First Counterclaim, against plaintiff and

         all defendants (other than PNA):

                        (a)    Adjusting and determining the equities of all of the parties to this action
                               and determining the validity, extent and priority of each and all of the liens
                               and claims which may be presented and asserted herein;

                        (b)    Adjudging that Permasteelisa North American Corp., by filing and causing
                               the docketing of the Initial Lot 8 Notice of Lien and the Corrected Lot 8
                               Notice of Lien, acquired a good and valid lien upon the interest of Park
                               Place Development Primary LLC in the Residential Tower Real Property
                               hereinabove described, in the sum of $8,875,284.40, plus interest thereon
                               and the costs and disbursements of this action; and




                                                        28

                                                     28 of 31
FILED: NEW YORK COUNTY CLERK 08/03/2020 10:46 AM                                           INDEX NO. 850083/2020
NYSCEF DOC. NO. 176 Case 21-10849-CSS        Doc 38-10      Filed 07/08/21   Page RECEIVED
                                                                                  30 of 32 NYSCEF: 08/03/2020




                       (c)    Adjudging that MBB New York; Park Place Development Primary LLC;
                              Park Place Development Partners LLC; Soho Properties Inc.; Gilbane
                              Residential Construction, LLC; U.S. Crane & Rigging LLC; Construction
                              Realty Safety Group Inc.; Trade Off Plus, LLC; All-City Metal Inc.; the
                              State of New York; the City of New York; and some or all of “John Doe
                              One” through “John Doe Ten”, and each of them, and all persons claiming
                              by, through or under them, or any of them, be forever foreclosed of all
                              equity of redemption or other lien, claim or interest in and to the
                              Residential Tower Real Property.

                       5. On the Fifth Cross-Claim, against defendants Park Place Development Primary

         LLC; Park Place Development Partners LLC; 45 Park Place Partners, LLC; Soho Properties

         General Partner, LLC; Soho Properties Inc.; Sharif El-Gamal; and “John Doe Eleven” through

         “John Doe Twenty”, for an order and judgment:

                       (a) To compel an interim and/or final accounting by Park Place Development
                       Primary LLC; Park Place Development Partners LLC; 45 Park Place Partners,
                       LLC; Soho Properties General Partner, LLC; Soho Properties Inc.; Sharif El-
                       Gamal, and “John Doe Eleven” through “John Doe Twenty” concerning the
                       Owner Trust Funds;

                       (b) To identify and recover trust funds in the hands of any person together with
                       interest accrued thereon from the time of the diversion;

                       (c) To enjoin any further diversions:

                       (d) To set aside any unlawful diversion of the Owner Trust Funds whether in the
                       form of payment, assignment, transfer or other unlawful diversion;

                       (e) To require Park Place Development Primary LLC; Park Place Development
                       Partners LLC; 45 Park Place Partners, LLC; Soho Properties General Partner,
                       LLC; Soho Properties Inc.; and Sharif El-Gamal to give security to ensure the
                       proper payment of monies owed to PNA for the improvement to the Residential
                       Tower Real Property; and

                       (f) To direct such proceedings as may be necessary to identify and bring before
                       the Court and under its control, all of such trust funds and all property of every
                       name and nature into which the same may have been diverted, and distribute the
                       same among all parties and persons entitled thereto, and, in connection therewith,
                       award PNA the sum of $8,875,284.40, plus interest from December 4, 2019,
                       together with its attorneys’ fees, costs and disbursements.




                                                       29

                                                   29 of 31
FILED: NEW YORK COUNTY CLERK 08/03/2020 10:46 AM                                                  INDEX NO. 850083/2020
NYSCEF DOC. NO. 176 Case 21-10849-CSS           Doc 38-10      Filed 07/08/21     Page RECEIVED
                                                                                       31 of 32 NYSCEF: 08/03/2020




                       6. On the Sixth Cross-Claim, against Gilbane Residential Construction LLC and

          “John Doe Twenty-One through John Doe Thirty”, for an order and judgment:

                        (a) To compel an interim and/or final accounting by Gilbane Residential
                        Construction LLC and “John Doe Twenty-One” through “John Doe Thirty”
                        concerning the Contractor Trust Funds;
                        (b) To identify and recover trust funds in the hands of any person together with
                        interest accrued thereon from the time of the diversion;

                        (c) To enjoin any further diversions:

                        (d) To set aside any unlawful diversion of the Contractor Trust Funds whether in
                        the form of payment, assignment, transfer or other unlawful diversion;

                        (e) To require Gilbane Residential Construction LLC to give security to ensure
                        the proper payment of monies owed to PNA for the improvement to the
                        Residential Tower Real Property; and

                        (f) To direct such proceedings as may be necessary to identify and bring before
                        the Court and under its control, all of such trust funds and all property of every
                        name and nature into which the same may have been diverted, and distribute the
                        same among all parties and persons entitled thereto, and, in connection therewith,
                        award PNA the sum of $8,875,284.40, plus interest from December 4, 2019,
                        together with its attorneys’ fees, costs and disbursements.


                        7. As to all Cross-Claims and the Lien Foreclosure Counterclaim, for such other,

         further, or different relief as the Court may determine is just, proper and equitable.

         Dated: New York, New York
                August 3, 2020

                                                SCHIFF HARDIN LLP




                                                Attorneys for Permasteelisa North America Corp.
                                                (Defendant and Cross-Claim/Counterclaim Plaintiff)
                                                1185 Avenue of the Americas, Suite 3000
                                                New York, New York 10036
                                                Tel. 212.753.5000
                                                grubin@schiffhardin.com

         TO: ALL COUNSEL (via NYSCEF)


                                                          30

                                                      30 of 31
FILED: NEW YORK COUNTY CLERK 08/03/2020 10:46 AM                               INDEX NO. 850083/2020
NYSCEF DOC. NO. 176 Case 21-10849-CSS   Doc 38-10   Filed 07/08/21   Page RECEIVED
                                                                          32 of 32 NYSCEF: 08/03/2020




                                            31 of 31
